Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Storage Spot Operations Inc., an Ontario corporation (the “Seller”), and SSGT
Acquisitions, LLC, a Delaware limited liability company (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1. PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
the Seller agrees to sell, assign and transfer to the Purchaser, and the
Purchaser agrees to purchase from the Seller on the Closing Date the following
(collectively, the “Property”):

 

  (a) Land. The parcels of land described in Schedule 1.1(a), all privileges and
appurtenances, and rights and benefits (including easements and rights of way)
belonging thereto (the “Land”);

 

  (b) Improvements. In respect of each parcel of Land, all buildings,
structures, improvements, appurtenances, attachments, fixtures (including trade
fixtures) and fixed equipment located thereon or affixes thereto, including all
systems including heating, ventilation, air-conditioning, electrical, lighting,
plumbing and water systems and all elevators, escalators, floor coverings,
furnaces and boilers and fittings (the “Improvements”);

 

  (c) Leases. Seller’s interest under all written leases, occupancy agreements
and rental agreements for rental units relating to the Land and Improvements,
including all tenant leasing files, all tenant security deposits held by the
Seller on the Closing Date (as defined below) and all records, books and
accounts relating thereto, including, without limitation: (i) the leases for
storage space described in the rent roll (the “Rent Roll”) attached hereto as
Schedule 1.1(c), and (ii) the lease entered into with A&W Food Services of
Canada Inc. (collectively, the “Leases”);

 

  (d) Tangible Personal Property. Any and all tangible property owned by the
Seller and located on or about the Land and the Improvements and used in the
operation or ownership of the business conducted thereon, including all
appliances, equipment, machinery, furniture, carpet, drapes and other items of
personal property, and including, without limitation, those items of personal
property set forth on Schedule 1.1(d) attached (the “Tangible Personal
Property”);

 

  (e) Contracts. Seller’s right, title and interest in and to the contracts and
agreements pertaining to the Property that are listed on Schedule 1.1(e)
attached hereto (which list includes , all equipment leases used in the
operation and maintenance of the Property, all service contracts and utility
contracts pertaining to the Property, all warranties and guarantees relating to
the Property, or any part thereof, the Construction Contracts (as defined below)
and the Mortgages (as defined below)) (collectively, the “Contracts”), in each
case, to the extent assignable by the Seller to the Purchaser and which, for
greater certainty, exclude the Excluded Contracts (as defined below); and



--------------------------------------------------------------------------------

  (f) Intangible Property. All intangible property owned by the Seller and
pertaining to the ownership and/or occupancy of the Property and the operation
of the business being conducted on the Land, including, without limitation:
(i) all “yellow page; advertisements, (ii) all transferable telephone exchange
numbers including the telephone number (866) 664-1964, (iii) all plans,
specifications and studies, including development, engineering and landscaping
plans and environmental studies, (iv) all licenses, permits, designs and
systems, certificates of occupancy, authorizations and approvals, and (v) all
trademarks, websites, marketing and promotional materials, domain names, URL’s,
blogs and social network pages, and (vi) the name “Storage Spot” (collectively,
the “Intangible Property”), in the case of items (iii) and (iv), in each case,
to the extent assignable.

2. PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Fifty Million Nine Hundred and Sixty Five Thousand Dollars
($50,965,000.00) and shall be paid, accounted for and satisfied (subject to
adjustment as hereinafter expressly provided) as follows:

(a) a credit to the Purchaser in the amount of Five Million Dollars
($1,500,000.00), being the proceeds held by Gardiner Roberts LLP (the “Seller’s
Solicitors”), in trust, as a deposit (the “Deposit”), to be held by Seller’s
Solicitors in accordance with the provisions of Article 3 below;

(b) a credit to the Purchaser in an amount equivalent to the balance of the
Mortgages (as defined below) to be assumed by the Purchaser as at the Closing
Date; and

(c) the balance of the Purchase Price shall be paid by wire transfer, certified
cheque, negotiable bank draft or other method acceptable to the Seller, payable
to the Seller (or to whom the Seller may direct) at Closing (as defined below).

2.2 Purchase Price Allocation. Each of the Seller and the Purchaser confirms,
acknowledges and agrees that the Purchase Price shall be allocated amongst the
Property as follows:

 

Property

   Purchase Price  

Stoney Creek Property

   $ 2,115,000   

Oakville Property

   $ 16,850,000   

Burlington Property

   $ 19,175,000   

Milton Property

   $ 12,825,000      

 

 

 

Total

   $ 50,965,000   

3. DEPOSIT

3.1 Deposit. The Deposit and interest earned thereon (the “Deposit Interest”,
together with the Deposit collectively, the “Downpayment”) shall be held by
Seller’s Solicitors, in trust, and disbursed on the terms hereinafter set forth:

(a) Seller’s Solicitors shall deposit the Deposit in an interest bearing account
of a Canadian chartered bank;



--------------------------------------------------------------------------------

(b) Seller’s Solicitors shall not commingle the Downpayment with any other funds
of Seller’s Solicitors or others;

(c) If the Closing takes place as contemplated pursuant to this Agreement, then
Seller’s Solicitors shall disburse the Downpayment on the Closing Date to
Seller, and Purchaser shall receive a credit against the Purchase Price in an
amount equal to the Downpayment;

(d) If the Closing does not take place as contemplated pursuant to this
Agreement by reason of the failure of Purchaser or Seller to comply with their
obligations hereunder, Seller’s Solicitors shall not pay over the Downpayment to
any party hereunder unless and until the following procedure is complied with:

(i) The party requesting disbursement of the Downpayment (the “Requesting
Party”) shall deliver notice to Seller’s Solicitors and all other parties hereto
requesting such disbursement;

(ii) Within five (5) days after receipt of such notice of request, Seller’s
Solicitors shall deliver notice to all other parties hereto stating that the
Requesting Party has requested such disbursement (and including a copy of the
Requesting Party’s notice);

(iii) Within ten (10) days after receipt of Seller’s Solicitors notice, the
non-requesting party shall either: (A) agree to permit such disbursement by
Seller’s Solicitors or (B) inform Seller’s Solicitors that the non-requesting
party does not agree to permit such disbursement. If the non-requesting party
acts under clause (A), then Seller’s Solicitors shall make the disbursement as
requested by the Requesting Party. If the non-requesting party acts under clause
(B), then Seller’s Solicitors shall not make any disbursement except as provided
in subparagraph (iv) below. If the non-requesting party fails to respond during
the foregoing ten (10) day period, same shall be deemed to be the response of
the non-requesting party under clause (A) on the last day of such ten (10) day
period; and

(iv) If there is any dispute as to whether Seller’s Solicitors is obligated to
deliver the Downpayment and/or as to whom the Downpayment is to be delivered,
Seller’s Solicitors shall not make any delivery, but in such event, Seller’s
Solicitors shall hold same until receipt by Seller’s Solicitors of an
authorization in writing, signed by both the Seller and the Purchaser, directing
the disposition of same, or, in the absence of such authorization, Seller’s
Solicitors shall hold the Downpayment until the final determination of the
rights of the parties in an appropriate proceeding. If such written
authorization is not given, or proceedings for such determination are not begun
within thirty (30) days after the Closing Date and diligently continued,
Seller’s Solicitors may bring an appropriate action or proceeding for leave to
deposit the Downpayment in court pending such determination. Seller’s Solicitors
shall be reimbursed for all costs and expenses of such action or proceeding
including, without limitation, reasonable attorneys’ fees and disbursements, by
the party determined not to be entitled to the Downpayment. Upon making delivery
of the Downpayment in the manner herein provided, Seller’s Solicitors shall have
no further liability hereunder;

(e) Seller’s Solicitors has executed this Agreement in order to confirm that
Seller’s Solicitors has received the Deposit, and that Seller’s Solicitors will
hold the Downpayment in accordance with the provisions hereof.



--------------------------------------------------------------------------------

4. ADJUSTMENTS

4.1 Adjustments. The following adjustments are to be apportioned as between the
Seller and the Purchaser as of 11:59 p.m. on the evening immediately preceding
the Closing Date, with the Closing Date being for the account and expense of the
Purchaser:

(a) Realty Taxes. All Realty Taxes (as defined below) and personal property
taxes and other taxes and charges imposed on the Seller and relating to the
Property and not paid by others. Adjustments in respect of such taxes shall be
made on the basis of the calendar year. If the Closing shall occur before the
tax rates or the assessed valuations of the Property is fixed for the then
current year, the apportionment of all such taxes shall be upon the basis of the
tax rates for the preceding year, including all matters appearing on the tax
bills for such year, whether ad valorem or non-ad valorem, applied to the latest
assessed valuations. The proration shall allow for any available discount.
Subsequent to the Closing, when the tax rate and the assessed valuation of the
Property is fixed for the year in which the Closing occurs, the parties agree to
adjust the proration of taxes and, if necessary, to refund or repay such sums as
shall be necessary to effect such adjustment, which obligation expressly shall
survive Closing. For greater certainty, if, on the Closing Date, all or any
portion of the Property shall be or shall have been affected by a Realty Tax
assessment which is, or which may become, payable in annual installments, of
which the first installment is then a charge or lien or has been paid or if any
of the improvements to be paid for thereby are in place or commenced, then for
purposes of this Agreement all of the unpaid installments of any such
assessments that were due prior to the Closing Date shall be paid by Seller (and
Seller shall pay and discharge such assessments on or prior to the Closing Date)
and all installments due on and after the Closing Date will be paid by Purchaser
(with any installments relating to a period of time in which the Closing Date
occurs being prorated). For greater certainty, should any rollback or similar
taxes be due and payable on or after Closing with respect to the time period
prior to Closing, such taxes shall be the sole responsibility of Seller, and
Seller hereby agrees to indemnify and hold Purchaser harmless therefrom, which
obligation of Seller expressly shall survive Closing;

(b) Utility Charges. Utility charges payable by Seller, including, without
limitation, electric or water rates and charges and sewer charges. If there are
any water meters on the Property (other than meters measuring electric or water
consumption costs which are the obligation of lessees to pay), Seller shall
furnish bills for such utility charges not more than five (5) Business Days
prior to the Closing Date, and the unfixed electric or water rates and charges
and sewer taxes and rents, if any, based thereon for the intervening time, shall
be pro-rated on the basis of such readings. Where practicable, any and all meter
readings shall be taken on the day prior to the Closing Date. Seller shall bear
the charges for utility services up to the Closing Date, and Purchaser shall
bear the charges for all such utility services thereafter. Purchaser confirms
and acknowledges that the Seller shall be credited with all deposits, if any, on
account with utility companies servicing the Property (and Seller and Purchaser
agree to cooperate to effectuate the transfer of any such deposits), or
alternatively, all such deposits shall be refunded to the Seller and Purchaser
shall provide, on or before Closing, to such utility companies, its own deposits
in substitution therefor;

(c) Fuel. Fuel on hand, if any, based on an estimate provided by Seller’s fuel
supplier, at Seller’s cost valued at the price therefor charged by such supplier
and including any applicable taxes (it being agreed that notwithstanding the
foregoing, if any fuel tank located on the Property is not full on the Closing
Date, then Purchaser shall receive a credit in an amount equal to the cost
necessary to fill such fuel tank);

(d) Licenses, Permits. Annual license, permit and inspection fees, provided same
are assignable to Purchaser;



--------------------------------------------------------------------------------

(e) Rent. Rent in respect of the Leases, subject to Section 4.2 below;

(f) Contracts. Charges under Contracts assumed by the Purchaser in accordance
with the provisions of this Agreement, subject to Sections 4.3 through 4.8
below; and

(g) Other Items. Such other items as are customarily adjusted in purchase and
sale transactions similar to the purchase and sale transaction contemplated by
this Agreement.

4.2 Rents Paid After Closing; Operating Expenses and Trade Accounts.

(a) Rents Paid. To the extent that Seller receives rent or other similar
payments under Leases or other occupancy arrangements after the Closing Date,
the same shall be held in trust and immediately paid to Purchaser.

(b) Allocation of Late Rent Payments. To the extent that Purchaser receives any
late rent or other similar payments under any Lease or other occupancy
arrangements after the Closing Date, Purchaser shall render an accounting to
Seller with respect to such late payments, and such rents or payments shall be
applied in the following order of priority, to the extent such calendar months
have not been paid: (i) first to any calendar month or months following the
calendar month in which the Closing occurred until the Tenant under such Lease
is current with respect to all rents payable after the Closing Date, (ii) then
to the calendar month in which the Closing occurred, and (iii) then to calendar
months prior to the month in which the Closing occurred.

(c) Collection of Rents. After Closing, Purchaser shall bill the Tenants for
fixed rents or other similar payments as required by the Leases and any other
occupancy arrangements, and shall use reasonable efforts to collect any and all
rents due pursuant to the Leases and any and all payments due pursuant to other
occupancy arrangements, provided that such reasonable efforts in respect of such
rents or other similar payments with respect to periods prior to the Closing
Date shall be limited to the sending of invoices to the applicable Tenants for
three (3) calendar months after the Closing Date, and if same are not paid as a
result thereof, Purchaser shall have no further obligation in respect thereof.
Without limitation of the foregoing, Purchaser shall have no obligation to
commence any legal action to collect any such rents or payments. Any rents or
payments collected pursuant to any such legal proceedings shall be applied first
to the payment of Purchaser’s costs and expenses incurred in bringing and
prosecuting such legal proceedings, and then disbursed between Seller and
Purchaser in accordance with the terms of this Agreement. Seller shall have no
right to commence an action against any Tenant subsequent to the Closing Date of
any kind or nature and agree that its sole right in respect of rents that
pertain to the period prior to the Closing Date shall be the right to receive
payments made by Purchaser pursuant to this Section 4.2.

(d) Books and Records Available. Seller agrees to make available for Purchaser’s
examination, promptly after the Acceptance Date, and thereafter from time to
time, all records, statements and accounts bearing on or relating to (i) rents
and revenues and the collection thereof, and (ii) the operation of the Property
and expenditures made in connection therewith, the foregoing to include, without
limitation, no less than operating statements for the three (3) full calendar
years immediately preceding the calendar year in which the Closing Date occurs.

4.3 Contracts. Purchaser shall notify Seller prior to the expiration of the
Financing Conditional Period (as defined below) which of the Contracts Purchaser
will require Seller to terminate at Closing (the “Excluded Contracts”) and
Seller covenants and agrees, at its sole cost and expense, to terminate same no
later than the Closing. Notwithstanding the foregoing, if any Contracts are not
terminable on thirty (30) days notice or less, and without payment of a fee or
penalty, then Purchaser



--------------------------------------------------------------------------------

agrees to assume such Contracts at Closing, provided same are assignable. Any
Contracts which are not assignable shall be the sole responsibility of Seller,
shall be terminated by Seller on or before Closing, and Seller shall and hereby
covenants and agrees to indemnify Purchaser from any and all liability relating
thereto, which indemnity, the Seller hereby covenants and agrees, shall
expressly survive the Closing. For greater certainty, Purchaser confirms and
acknowledges its obligations to assume the Mortgages and the Construction
Contracts, in each case, subject to and in accordance with the provisions of
this Agreement.

4.4 Operating Expenses and Trade Accounts. Seller shall be responsible for all
operating expenses and trade accounts relating to the Property (including
charges and fees under the Contracts, (subject to Section 4.5 below in respect
of the Construction Contracts)) up to and including 11:59 P.M. on the night
preceding the Closing Date. Seller shall pay such amounts in the ordinary course
of business up to the Closing Date, and to the extent any outstanding balances
are then known at the Closing Date, pay same at the Closing. Seller agrees to
indemnify and hold harmless Purchaser from and against any claim, loss, damage
or liability (including reasonable attorneys’ fees and costs of enforcement of
the foregoing indemnification obligation) arising out of Seller’s failure to pay
to pay such amounts (including, without limitation, any due and unpaid amounts
under the Contracts), which obligation of indemnification, the Seller hereby
covenants and agrees, shall expressly survive the Closing.

4.5. Construction Contracts. Each of the Seller and Purchaser confirms,
acknowledges, covenants and agrees that:

(a) the Oakville Property and the Stoney Creek Property (each as defined in
Schedule 1.1(a)) are presently under development and construction and that the
Seller has entered into the following construction contracts in relation
thereto: (i) in relation to the Oakville Property: (a) CCDC14 stipulated price
contract - Storage dated October 20, 2014 with Penalta Group Ltd, and (b) CCDC14
stipulated price contract - Retail dated October 20, 2014 with Penalta Group
Ltd., and (ii) in relation to Stoney Creek Property, CCDC2 stipulated price
contract – Phase 1 dated July 7, 2015 with Penalta Group Inc. ((i) and
(ii) collectively the “Construction Contracts);

(b) subject to Section 4.5(c) below, the Construction Contracts and the
remaining payment obligations under the Construction Contracts from and after
the Acceptance Date shall be assumed by and be the responsibility of the
Purchaser (the “Estimated Costs”);

(c) the Purchase Price shall be increased by any additional payment obligations
accruing pursuant to the Construction Contracts in respect of completed work
after the Acceptance Date and paid by the Seller on or before Closing, provided
that: (i) in the event the principal balances of any Mortgages are increased in
respect of such additional payment obligations and the proceeds thereof are not
utilized in payment thereof, but are delivered to the Purchaser on Closing, the
Purchase Price shall be increased in an amount equivalent to such proceeds
delivered to the Purchaser, and (ii) in the event the principal balances of any
Mortgages are increased in respect of such additional payment obligations and
the proceeds thereof are not utilized in payment thereof, but are retained by
the Seller, there shall be no adjustment to the Purchase Price; and

(d) any adjustments to be made in respect of the Construction Contracts shall be
quantified and certified by the quantity surveyors retained in respect of the
applicable Mortgages, which quantification and certification, absent manifest
error, shall be final and binding on each of the Seller and Purchaser.



--------------------------------------------------------------------------------

4.6 Current Debt. Each of the Seller and Purchaser confirms, acknowledges,
covenants and agrees that:

(a) the Seller has incurred certain indebtedness in relation to the development
and construction of the Property, the particulars of which are set out in
Schedule 4.6 attached hereto (collectively, the “Current Debt”); and

(b) the Purchaser shall be required, on or before Closing, to (i) provide:
(x) substitute security to the applicable Governmental Authorities, and
applicable lenders, in substitution for any security provided by the Seller
and/or its shareholders (the “Existing Security”) in respect of such Current
Debt, and (y) the return of such Existing Security to the Seller and/or its
shareholders, as applicable, and (ii) obtain releases in favour of the Seller
and/or any of its shareholders in respect of any covenants provided by such
parties in respect of such Current Debt.

4.7 Current Debt - Loan Advances – Oakville. Each of the Seller and Purchaser
confirms, acknowledges, covenants and agrees that:

(a) the Current Debt listed on Schedule 4.6 includes short term advances which
have been made by certain Shareholders of the Seller (the “Shareholder
Advances”) to fund certain construction costs relating to relating to the
Oakville Property), the repayment of which is intended, prior to Closing, to
come from loan proceeds available to the Seller pursuant to that Mortgage
registered against title to the Oakville Site, upon certain construction
milestones being achieved by the Seller; and

(b) the Purchase Price shall be increased in an amount equivalent to such
Shareholder Advances remaining unpaid, as at the Closing Date.

4.8 Mortgage Assumption Costs. Each of the Seller and Purchaser confirms,
acknowledges, covenants and agrees that part of the Purchase price to be paid by
the Purchaser to the Seller shall be satisfied, subject to the provisions of
Section 5.2 below, by way of the Purchaser’s assumption of the outstanding
principal balances owing pursuant to those charges/mortgages listed on Schedule
4.8 attached (collectively, the “Mortgages”) as at 11:59 pm EST on the day
immediately preceding the Closing Date, and that all fees and costs to be
incurred in relation to such assumption (but, for greater certainty, excluding
any fees and expenses of Seller’s Solicitors and other professionals or
consultants providing counsel to Seller in connection therewith) shall be for
the sole account of the Purchaser.

4.9 Survival. The provisions of this Article 4 shall survive the Closing for a
period of ten (10) months during which period the parties shall correct any
errors in the adjustments utilized on the Closing Date and re-adjust any items
based on new or updated information. After the expiration of such ten (10) month
period, the parties will be deemed to have waived any further right to adjust
any such amounts. Each party shall promptly make payments to the other party in
order to effectuate the adjustments and any re-adjustments described in this
Agreement.

5. DUE DILIGENCE; TITLE – PERMITTED ENCUMBRANCES; VIOLATIONS; INSPECTIONS

5.1 Seller’s Obligations – Due Diligence. Seller confirms and acknowledges that
it has delivered to the Purchaser (at Seller’s expense), the due diligence items
listed on Schedule C of the Letter of Intent (as defined below) (collectively;
the “Due Diligence Items”).

5.2 Title; Permitted Encumbrances; Violations of Law; Financing Condition
Precedent.

(a) At Closing, the Seller shall have good and marketable title to the Property,
subject only to those exceptions and encumbrances set out in Schedule 5.2(a)
attached hereto (the “Permitted Encumbrances”), and the Property shall be sold
and conveyed by the Seller to the Purchaser free and clear of all claims, liens,
charges and encumbrances whatsoever, other than the Permitted Encumbrances.



--------------------------------------------------------------------------------

(b) All violations (each, a “Violation”) of law or municipal ordinances, order
or requirements noted in, issued by any department of buildings, fire, labor,
health or other federal, state, provincial, county, municipal or other
departments and governmental agencies, authorities, courts, and officers,
including without limitation, those having jurisdiction over environmental
matters (collectively, the “Governmental Authorities”) having jurisdiction over
and affecting the Property of which the Seller has been provided with notice
thereof prior to the Closing Date, shall be cured or rectified by Seller, and
Seller shall proceed with diligence to cause all such Violations to be cleared
from the applicable public records, each at Seller’s sole cost and expense, by
the Closing Date. Seller agrees to execute such consents, authorizations,
approvals or directions to any and all parties as Purchaser may, from time to
time, deem appropriate, permitting the release to the Purchaser, and its
solicitors, attorneys, consultants, representatives or agents of information
relating to the Property, including such written authorization to make the
necessary searches of such Governmental Authorities records, and Purchaser and
its authorized representatives, but specifically not any Governmental
Authorities shall have the right to enter upon and inspect the Property, from
time to time, on or before the Closing Date, subject to and in accordance with
the provisions of Section 5.3 below.

(c) Completion of the transactions contemplated by this Agreement is subject to
the Purchaser entering into satisfactory arrangements with the applicable
financial institutions in respect of its assumption of the Mortgages (as
contemplated in Section 2.1(b) of this Agreement), on terms and conditions
satisfactory to it, in its sole discretion (the “Financing Condition
Precedent”), on or before the Initial Closing Date , provided that the Seller
confirms and acknowledges that the Purchaser shall be entitled, in its sole
discretion, in the event that such arrangements have not been negotiated by the
Purchaser with the Mortgagees on or before the Initial Closing Date, to extend
the Initial Closing Date for an additional thirty (30) say period, upon prior
written notice to the Seller, prior to the expiry of such Initial Closing Date
(in each case, the “Financing Conditional Period”). For greater certainty, any
agreement negotiated between the Purchaser and such Mortgagees shall contain
provisions obtaining the release from such Mortgagees of any covenants and
guarantees of the Seller and any of its shareholders applicable to such
Mortgages, failing which, this Agreement shall be null and void and the
Downpayment shall be returned by the Seller without deduction, and neither the
Seller or the Purchaser shall have any further obligations to the other party
under this Agreement, save for those obligations which expressly survive such
termination. Notwithstanding the preceding sentence, and for greater certainty,
the Seller confirms and acknowledges that the Purchaser is under no obligation
to assume such Mortgages, which assumptions are in the sole discretion of the
Purchaser.

In the event the Purchaser does not waive the Financing Condition Precedent, by
notice in in writing to the Seller prior to the expiry of the Financing
Conditional Period, this Agreement shall be null and void and the Downpayment
shall be returned by the Seller without deduction, and neither the Seller or the
Purchaser shall have any further obligations to the other party under this
Agreement, save for those obligations which expressly survive such termination.
For greater certainty, in no event shall the Purchaser be entitled to waive such
Financing Condition Precedent in the event it has not negotiated the release
from the Mortgagees of any covenants and guarantees of the Seller and any of its
shareholders applicable to such Mortgages. Notwithstanding the preceding
sentence, and for greater certainty: (a) the Seller confirms and acknowledges
that the Purchaser is under no obligation to assume such Mortgages, which
assumptions are in the sole discretion of the Purchaser, and (b) the Purchaser
confirms and acknowledges that it shall not be allowed to payout any of the
Mortgages as part of Closing if such payout will result in the Vendor incurring
any prepayment or defeasance penalties or fees.



--------------------------------------------------------------------------------

5.3 Title Deficiencies – Planning Act Violations – Milton Property. The Seller
confirms and acknowledges the existence of certain title deficiencies in respect
of the Milton Property relating to: (a) the Seller’s initial acquisition of
title to the Milton Property, and (b) the creation of the requisite hydro and
gas easements relating to the operation of the Milton Property and the abutting
land owned by Canadian Tire Corporation, Limited ((a) and (b) collectively, the
“Title Deficiencies”). Each of the Seller and the Purchaser covenants and agrees
that the Seller shall have until the expiry of the Financing Conditional Period
to rectify, to the Purchaser’s satisfaction, all Title Deficiencies, provided
that if the foregoing condition is not satisfied by the Seller by the expiry of
the Financing Conditional Period:

(a) with respect to the Burlington Property, the Oakville Property and the
Stoney Creek Property, the Purchaser shall acquire such parcels comprising the
Property for the Purchase Price as allocated in the this Agreement; and the
“Closing Date” in respect thereof shall be ten (10) days after the expiry of the
Financing Conditional Period; and

(b) with respect to the Milton Property, either the Seller or the Purchaser, in
its sole discretion, may extend the Closing Date beyond the Financing
Conditional Period, for three (3) further periods of (30) days each, upon
written notice to the other party prior to the expiry of the Financing
Conditional Period, or applicable extension period, as the case may be. The
Seller covenants and agrees that, from and after the execution of this Agreement
by the Seller and the Purchaser to the expiry of the Financing Conditional
Period, and thereafter during any exercised extension period(s), to proceed
diligently and continually to cause the necessary court application to rectify
such Title Deficiencies to be filed and processed as expeditiously as possible.

In the event neither party extends the Closing Date in respect of the Milton
Property, or the Seller fails to obtain, to the Purchaser’s satisfaction, the
necessary court order to rectify the Title Deficiencies prior to the expiry of
the Closing Date, or the applicable exercised extension period, as the case may
be, the Purchaser shall be under no obligation whatsoever to proceed with the
purchase of the Milton Property. Alternatively, if the Vendor does obtain, to
the Purchaser’s satisfaction, the requisite court order rectifying the Title
Deficiencies prior to the expiry of the Closing Date, or the applicable
exercised extension period, as the case may be, the Purchaser shall be required
to proceed with the purchase of the Milton Property at the Purchase Price as
allocated pursuant to this Agreement, subject to and in accordance with the
provisions thereof, and the Closing date for such purchase shall be ten
(10) days from the issuance and registration of such court order on title to the
Milton Property.

5.4 Inspection. During the Financial Conditional Period, and at any time
thereafter during the currency of this Agreement, at any time and from time to
time during normal business hours, the Seller shall provide the Purchaser,
and/or its servants, agents, employees, representatives, environmental engineers
and consultants, access to the Land for purposes of conducting such inspections,
studies, examinations, testing, and/or surveying of the Property, and any and
all portions thereof, including physical and mechanical inspections, as the
Purchaser may deem necessary provided that same shall not interfere (and the
Purchaser undertakes to use its reasonable commercial efforts not to so
interfere) with the use, operation and enjoyment of the Land and Improvements by
the Seller or any other occupant of the Land and Improvements. Notwithstanding
the foregoing, Purchaser must obtain Seller’s prior written approval of the
scope and method of any environmental testing or investigation (other than a
Phase I environmental site assessment, which shall not require consent or
approval of any kind), prior to Purchaser’s commencement of such inspections or
testing. Seller shall cooperate in good faith with Purchaser, Purchaser’s agents
and independent contractors in connection with all such inspections, studies,
exams, tests and surveys, and making available during normal business hours all
relevant personnel to answer any questions which Purchaser may have regarding
the Property. Purchaser, at Purchaser’s sole expense, shall repair any and all
damage resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 5.3, and



--------------------------------------------------------------------------------

Purchaser shall indemnify, defend and hold Seller harmless from and against all
claims for bodily injury or property damage which may be asserted against Seller
arising out of the tests, studies, inspections and investigations performed by
Purchaser hereunder, which obligation of indemnification, the Purchaser hereby
covenants and agrees, shall expressly survive the Closing or termination of this
Agreement. All entries onto the Property by Purchaser shall be preceded by not
less than twenty-four (24) hours prior notice to Seller, which may be verbal,
and such entries shall be accompanied by Seller or Seller’s agent, as the case
may be.

6. REPRESENTATIONS AND WARRANTIES

6.1 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

(a) Purchaser is a limited liability corporation incorporated under the laws of
Delaware and duly licensed under the laws of Ontario, and has the full right,
power and authority, without the joinder of any other person or entity, to enter
into, execute and deliver this Agreement and to perform all duties and
obligations imposed on Purchaser under this Agreement;

(b) the execution and delivery of and performance by the Purchaser of this
Agreement and the consummation of the purchase and sale contemplated hereby has
been duly authorized by all necessary corporate action on the part of the
Purchaser;

(c) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the constating documents, articles or
by-laws of the Purchaser or any of the terms, conditions, or provisions of any
agreement or instrument to which Purchaser is a party or by which Purchaser or
any of its assets is bound;

(d) this Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding agreement, enforceable against the
Purchaser in accordance with the terms subject only to any limitation under
applicable laws relating to (x) bankruptcy, winding-up, insolvency, arrangement,
fraudulent preference and conveyance, assignment and preference and other
similar laws of general application affecting the enforcement of creditors’
rights, and (y) the discretion that a court may exercise in the granting of
equitable remedies such as specific performance and injunction; AND

(e) the Purchaser will be, on or before Closing, a registrant for the purposes
of any taxes imposed under Part IX of the Excise Tax Act, R.S., 1985, c. E-15
(the “ETA”).

Purchaser shall deliver a certificate to Seller at Closing updating and
recertifying all of the foregoing representations and warranties to Seller as of
the Closing Date. All of the foregoing representations and warranties expressly
shall survive the Closing for a period of one (1) year thereafter.

6.2 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser that:

(a) Seller is a corporation incorporated and existing under the laws of Ontario
and has the corporate power to hold, collectively, legal and beneficial
ownership of the Property, and enter into and perform all duties and obligations
imposed on Seller under this Agreement;



--------------------------------------------------------------------------------

(b) the execution and delivery of and performance by the Seller of this
Agreement and the consummation the purchase and sale contemplated hereby has
been duly authorized by all necessary corporate action on the part of the
Seller,

(c) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the constating documents, articles or
by-laws of the Seller or any of the terms, conditions, or provisions of any
agreement or instrument to which Seller is a party or by which Purchaser or any
of its assets is bound;

(d) this Agreement has been duly executed and delivered by the Seller and
constitutes a legal, valid and binding agreement, enforceable against the Seller
in accordance with the terms subject only to any limitation under applicable
laws relating to (x) bankruptcy, winding-up, insolvency, arrangement, fraudulent
preference and conveyance, assignment and preference and other similar laws of
general application affecting the enforcement of creditors’ rights, and (y) the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunction;

(e) the Nominees listed opposite certain of the Land and Improvements described
in Schedule 1.1(a) are the sole registered owners of such Land and Improvements,
as nominees for and on behalf of Storage Spot, the sole beneficial owner
thereof, and of all other Property;

(f) Seller is not a non-resident of Canada within the meaning of the Income Tax
Act of Canada and the Seller is a registrant for the purposes of any taxes
imposed under Part IX of the Excise Tax Act, R.S., 1985, c. E-15;

(g) there are no parties in possession of, or claiming any possession to, any
portion of the Property, other than pursuant to the Leases (as reflected on the
Rent Roll), and there are no leases, service contracts, maintenance agreements
or other contracts relating to or otherwise encumbering the Property, other than
the Permitted Encumbrances and the Contracts;

(h) the Rent Roll (which is effective as of the date indicated thereon) is true,
correct and complete in all material respects, with no concessions, discounts or
other periods of free or discounted rent having been given to any tenant in
respect thereof, other than as disclosed on the Rent Roll. The Rent Roll shall
be updated and recertified by the Seller at Closing, and shall, at such time, be
true, correct and complete in all material respects with no concessions,
discounts or other periods of free or discounted rent having been given, other
than as disclosed on the Rent Roll;

(i) (m) Seller has not entered into any agreement with any Governmental
Authority affecting the Property other than as has been disclosed in writing and
delivered to the Purchaser or that is registered against title to the Land;

(j) Seller has not violated or breached, in any respect, any of the terms or
conditions of any Permitted Encumbrance, and to the knowledge of the Seller, all
the covenants to be performed by any other party to the Permitted Encumbrances
have been fully performed;

(k) all accounts that are due and owing for work or services performed or
materials placed or furnished upon or in respect of the construction,
completion, repair, renovation or maintenance of the Property have been fully
paid to date, and at Closing, there will be no such outstanding accounts that
could result in the filing of any encumbrance or lien against the Property,
other than may be outstanding pursuant to the Construction Contracts;



--------------------------------------------------------------------------------

(l) Seller has no knowledge of, and has not received any written notice of, any
violation of any applicable laws from any Governmental Authorities concerning
the Property, including, without limitation, any outstanding work orders or
deficiency or non-compliance notices;

(m) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any Governmental Authority regarding any change to
the zoning classification, any condemnation, expropriation or similar
proceedings pending or threatened against the Property, or any proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements;

(n) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property;

(o) there are no tax arrears, local improvement or capital charges, sewer taxes
and rents, special levies or assessments, or other rates or charges of a similar
nature associated with or pertaining to the Property (other than realty taxes
accruing from day to day) (collectively, the “Realty Taxes”), the Seller has not
received written notice in connection therewith and no agreement has been
entered into by the Seller with the municipality or with any other Governmental
Authority which would have the effect of making all or part of the Property
subject to or assessed for any such Realty Taxes. There are no appeals, claims,
actions, suits, proceedings or investigations pending, or, to the knowledge of
the Seller, threatened against the Seller relating to such Realty Taxes and the
Seller knows of no valid basis for any such claim, action, suit, proceeding,
investigation or discussion;

(p) there are no actions, suits, arbitrations, alternative dispute resolution
processes, or administrative or other proceedings by or before any Governmental
Authorities or other person, pending, or, to the knowledge of the Seller,
threatened against or affecting the Property, and the Seller does not know of
any valid basis for any such action, suit, arbitration process or proceeding. To
the knowledge of the Seller, there are no investigations by any Governmental
Authorities in progress with respect to the Property nor is there any valid
basis for any such investigation. Seller is not subject to any judgment, order
or decree entered in any lawsuit or proceeding nor has the Seller settled any
claim prior to being prosecuted in respect of it. Seller is not the plaintiff or
complainant in any action, suit, arbitration, alternative dispute resolution
process or proceeding arising out of or connected with the Property;

(q) there are no options to purchase the Property, or any portion thereof, in
favor of any third party, and there are no rights of first refusal relating to
the Property, or any portion thereof, in favor of any third party;

(r) to the best knowledge of Seller, all Due Diligence Items delivered by Seller
to Purchaser are true, correct and complete in all material respects;

(s) there are no employment agreements of any kind to which Seller is a party,
including union and collective bargaining agreements, which will be binding on
Purchaser after the Closing, other than the Construction Contracts; and

(t) save and except as disclosed by the Purchaser to the Seller in respect of
the Stoney Creek Property, the Seller has received no notice of any
environmental contamination on, at or adjacent to the Property;



--------------------------------------------------------------------------------

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date. All of the foregoing representations and warranties
expressly shall survive the Closing for a period of one (1) year thereafter.

The Purchaser acknowledges that, other than as expressly represented or
warranted by the Seller pursuant to this Agreement, the Purchaser shall purchase
the Property on an “as is, where is” basis.

6.3 Purchaser’s Conditions Precedent to Closing – Seller’s Representations and
Warranties. It shall be a condition precedent to Purchaser’s obligations to
consummate the purchase and sale transaction contemplated by this Agreement,
that all representations and warranties made herein by Seller are true and
correct in all material respects as of the Closing Date, failing which,
Purchaser, at its option, and in addition to any and all remedies as
contemplated by Section 8.1 hereof, shall be entitled to terminate this
Agreement and the Downpayment shall forthwith be refunded to the Purchaser
forthwith, without deduction, and without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither Seller nor Purchaser shall have any further right or
obligation under this Agreement other than those obligations which expressly
survive the Closing.

7. COVENANTS OF SELLER

7.1 The Seller covenants and agrees with the Purchaser, that from and after the
Acceptance Date (as defined below):

(a) No Modification to Leases. Seller shall not enter into any new leases of
space affecting the Property or any other occupancy agreements affecting the
Property unless such tenancy is on a month-to-month basis and otherwise on
commercially reasonably terms and consistent with the Seller’s past leasing
practices; and (ii) Seller shall not modify, cancel, extend, renew or otherwise
change in any manner any of the terms, covenants or conditions of any of the
Leases or other occupancy agreements affecting the Property in a manner
inconsistent with the terms of this Section 7.1(a) and the Seller’s past leasing
practices;

(b) No Modification to Contracts. Seller shall not modify, cancel, extend, renew
or otherwise change in any manner any of the terms, covenants or conditions of
any of the Contracts affecting the Property or enter into any new agreement
affecting the Property, without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed;

(c) Operation of Property. Seller shall operate the Property in a manner
consistent with the operational standards of the Seller as of the Acceptance
Date;

(d) Maintain Improvements. Seller shall maintain the Improvements in good order
and repair so that same shall be in the same condition on the Closing Date as
they are in on the Acceptance Date, reasonable wear and tear excepted;

(e) Maintain Insurance. Seller shall keep the Property insured against fire and
other hazards covered by extended coverage endorsement and commercial general
liability insurance against claims for bodily injury, death and property damage
occurring in, on or about the Property, and pay all premiums for such insurance
prior to the applicable due dates;

(f) Cooperation with Purchaser’s Due Diligence. Seller shall cooperate with
Purchaser in connection with Purchaser’s due diligence, acting reasonably, such
cooperation to include such due diligence conducted by Purchaser pursuant to the
terms of this Agreement;



--------------------------------------------------------------------------------

(g) Violation Notices. Seller shall immediately provide Purchaser with a copy
any Violation issued by any Governmental Authorities having jurisdiction over or
affecting the Property or the business of Seller;

(h) Personal Property. Without Purchaser’s prior written consent, which consent
may be granted or withheld in Purchaser’s sole and absolute discretion, Seller
shall not remove from the Property any Tangible Personal Property, except as may
be necessary for repairs, or the discarding of worn out or useless items that
are replaced by (and at the expense of) Seller;

(i) Zoning. Without Purchaser’s prior written consent, which consent may be
granted or withheld in Purchaser’s sole and absolute discretion, Seller shall
not initiate, consent to, approve or otherwise take any action with respect to
the zoning, or any other governmental rule or regulation, presently applicable
to all or any part of the Land; and

(j) Obligation to Provide Notices. Seller shall provide Purchaser with copies of
any and all notices which Seller receives concerning: (i) any proposed or
threatened condemnation of the Property, (ii) any alleged violations of the
Property with respect to applicable governmental laws or requirements, or
(iii) any litigation filed or threatened against Seller or the Property.

7.2 Termination of Seller’s Employees. Seller agrees to terminate all of the
Seller’s employees, on or before the Closing Date, at its sole cost and expense,
which, for greater certainty, shall include the following payments to such
employees as at the Closing Date: (a) all outstanding salary, wages, bonuses,
commissions, vacation pay and other compensation relating to such employment
(including pursuant to any employee benefit plans), and (b) all severance
payments (both statutory and common law) owing to such employees as a result of
such termination ((a) and (b) collectively, the “Termination Payments”). Seller
agrees to indemnify and hold the Purchaser harmless from and against any and all
claims that arise with respect to the Seller’s non-payment of any Termination
Payments, which indemnity, the Seller hereby covenants and agrees, shall
expressly survive the Closing.

7.3 Bulk Sales Law. Seller agrees to indemnify and hold the Purchaser harmless
from and against any claims that arise due to non-compliance with the provisions
of the Bulk Sales Act (Ontario) in connection with the transaction contemplated
hereby, which indemnity, the Seller hereby covenants and agrees, shall expressly
survive the Closing . The Purchaser hereby waives compliance by the Seller with
the requirements of the Bulk Sales Act (Ontario) in connection with this
transaction.

8. CLOSING

8.1 Closing.

(a) Closing. Assuming that all conditions to closing have been satisfied or
affirmatively waived by Purchaser, and this Agreement has not otherwise been
terminated, the consummation of the transaction contemplated hereby (the
“Closing”) shall take place on December 12, 2015 (the “Initial Closing Date”),
subject to the extensions as hereinbefore provided in Sections 5.2 (c) and
Section 5.3 of this Agreement) (the Initial Closing Date, as may be extended,
hereinafter, the “Closing Date”). Seller and Purchaser agree that the Closing
shall be consummated through the customary practice among Canadian solicitors
representing sellers and purchasers of real property in Ontario, Canada, and
neither party need be present at Closing. In furtherance of the foregoing, on
the Closing Date, all documents and funds shall be delivered to the Seller’s
Solicitors, and shall be held by them in trust until release is authorized as
set out in a document registration agreement, in the form adopted by the Joint
LSUC-CBAO Committee on Electronic Registration of Title Documents on March 29,
2004 or any successor version thereto, and acceptable to the Seller’s Solicitors
and the Purchaser’s solicitors, acting reasonably, and



--------------------------------------------------------------------------------

entered into by the Purchaser’s solicitors and the Sellers’s Solicitors at or
prior to Closing, providing for the holding and release of documents and funds.
On or before the Closing Date, the Seller’s Solicitors shall prepare the
electronic transfer and message it to Purchaser’s solicitors for completion.

(b) Possession. Possession of the Property shall be delivered by Seller to
Purchaser at the Closing, subject only to the Leases.

8.2 Registration, Closing Costs and HST.

(a) Registration. Registration of all the requisite documents in all appropriate
offices of public record and all matters of payment and delivery of documents by
each party to the other shall be deemed to be concurrent requirements of Closing
so that the Closing shall not be completed hereunder until everything has been
paid, delivered and registered.

(b) Closing Costs. Seller shall pay the fees and expenses of Seller’s solicitors
and other professionals or consultants providing counsel to Seller in connection
with the transactions contemplated in this Agreement. Purchaser shall pay, on
the Closing Date, (i) all recording costs relating to the Transfer, (ii) any
applicable land transfer taxes, HST, provincial transfer/stamp fees or taxes and
similar charges relating to the transfer of the Property, (iii) all Mortgage
Assumption Costs, and (iv) the fees and expenses of Purchaser’s solicitors and
other professionals or consultants providing counsel to Purchaser in connection
with the transactions contemplated in this Agreement.

(c) HST. It is acknowledged by Purchaser that if the sale of the Property is
subject to HST, then the HST shall be in addition to the Purchase Price. The
Purchaser and the Seller agree that they shall make an election, if available,
in prescribed form, pursuant to Section 167 of the ETA, and shall file such
election at such time and in such manner as provided in the ETA so that no
harmonized sales tax shall be payable in respect of the sale of the Property. In
the event that such election is not available, the Purchaser and the Seller
agree that the Purchaser shall have the right to self-assess the HST which may
be payable in respect of the sale of the Property, in which event, the Purchaser
shall deliver the certificate, indemnity and undertaking with respect to HST set
out herein on Closing, the Seller will not collect HST on the Closing Date and
Purchaser will be responsible for the timely payment to the Canada Revenue
Agency of any HST which may be payable by Purchaser in respect of this
transaction.

8.3 Seller’s Closing Deliveries. Seller covenants and agrees to deliver
possession of the Property to the Purchaser on Closing, subject only to the
Leases and the Permitted Encumbrances and those Contracts which the Purchaser
has elected to, or has agreed to, assume on Closing, and shall deliver the
following documents to the Purchaser on or prior to Closing:

(a) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required to evidence Seller’s authority to
consummate the transactions contemplated by this Agreement;

(b) Transfer. An electronic transfer (the “Transfer”) containing the statements
of the transferor and the transferor’s solicitor as set out in section 50(22) of
the Planning Act transferring to the Purchaser fee simple title to the Land;

(c) Beneficial Ownership Transfer. A beneficial ownership transfer from Storage
Spot transferring to the Purchaser, in fee simple title, the beneficial
ownership interest in to the Land;

(d) Residency Certificate. A statutory declaration of an officer of the Seller
stating that, on Closing, the Seller is not a “non-resident” of Canada within
the meaning and purpose of Section 116 of



--------------------------------------------------------------------------------

the Income Tax Act (Canada) and that, no officer, director or shareholder of the
Seller, nor any of their spouses, have resided or have any right to reside
within or upon any part of the lands as their matrimonial home;

(e) Statement of Adjustments. A Statement of Adjustments prepared in accordance
with Article 4 of this Agreement and an undertaking by Seller to readjust the
same upon written request of the Purchaser after Closing;

(f) Re-affirmation Certificate. A certificate stating that the representations
and warranties of the Seller contained herein continue to be true as at Closing;

(h) Tangible Personal Property. A general conveyance from the Seller to the
Purchaser transferring all legal and beneficial interests in all Tangible
Personal Property;

(j) Certificate – Rent Roll. A certificate of an officer of the Seller attaching
a rent roll for the Lands and Improvements which is current as of the Closing
Date in form acceptable to the Purchaser and any lender to the Purchaser;

(k) Acknowledgements – Construction Contracts. Acknowledgements in respect of
each of the Construction Contracts duly executed by each of the contractors
thereto certifying compliance with all terms and conditions thereof by the
Seller as at Closing (including the payment by the Seller of all outstanding
amounts owing pursuant thereto as at the Closing);

(l) Indemnity – Bulk Sales Act. An indemnity from the Seller in favour of the
Purchaser for any potential loss or damage that the Purchaser may suffer as a
result of non-compliance with the Bulk Sales Act; and

such further documentation relative to the completion of this transaction as
otherwise referred to herein, or as the Purchaser may reasonably require, or as
may be required by law or as may be the usual practice of a purchaser’s
solicitor in completing transactions similar to the within transaction in the
Province of Ontario. All such documentation, except as otherwise provided
herein, shall be in form and substance acceptable to both the Seller and the
Purchaser, each acting reasonably and in good faith.

8.4 Purchaser’s Closing Deliverables. The Purchaser covenants to deliver the
following to the Seller on or prior to Closing:

(a) Purchase Price. The balance of the Purchase Price, as described in
Section 2.1(c) (net of the Downpayment to applied against the Purchase Price,
and subject to adjustments as contemplated pursuant to this Agreement);

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required to evidence Purchaser’s authority to
consummate the purchase and sale transaction contemplated by this Agreement.

(c) Undertaking to Re-adjust. An undertaking by the Purchaser to readjust the
Statement of Adjustments upon written request of the Seller after Closing;

(d) Releases – Current Debt. Written confirmation from the relevant Governmental
Authority and applicable lenders confirming the release of the covenants of the
Seller and its applicable shareholders of their respective obligations to such
Governmental Authority in respect of the Current Debt;



--------------------------------------------------------------------------------

(e) Purchaser’s Certificate. A certificate of the Purchaser specifying the
Purchaser’s harmonized sales tax registration number together with a copy of the
Purchaser’s ETA registration and, in the event the a joint election is not to be
filed by Purchaser and the Seller pursuant to Section 167 of the ETA, an
undertaking by the Purchaser to remit any tax exigible under the ETA in respect
of this transaction , a warranty that the Purchaser shall self-assess and file
the prescribed form and an indemnity to the Seller in respect of any HST
otherwise payable in connection with this transaction, which indemnity shall
survive Closing;

(f) Re-affirmation Certificate. A certificate stating that the representations
and warranties of the Purchaser contained herein continue to be true as at
Closing, and

such further documentation relative to the completion of this transaction as
otherwise referred to herein, or as the Seller may reasonably require or as may
be required by law or as may be the usual practice of a seller’s solicitor in
completing transactions similar to the within transaction in the Province of
Ontario. All such documentation, except as otherwise provided herein, shall be
in form and substance acceptable to both the Seller and the Purchaser, each
acting reasonably and in good faith.

8.5 Documents to be executed by Seller and Purchaser. At the Closing, Seller and
the Purchaser shall also execute and deliver the following:

(a) Tenant Notices. Signed statements or notices to all tenants of the Property
notifying such tenants that the Property has been transferred to Purchaser and
notifying such tenants of the new address where tenants are to make rental
payments after the Closing ; and

(b) Intangible Property and Contracts. An assignment of all Intangible Property
and Contracts that are to be assigned to the Purchaser pursuant to this
Agreement, including without limitation, all Leases; and

(c) Mortgage Assumption Agreement. Subject to the waiver by the Purchaser of the
Financing Condition Precedent set out in Section 5.2(c) of this Agreement, such
documentation with respect to the assumption of the Mortgage by the Purchaser,
as the Mortgagees thereunder may require, provided that the terms of such
documentation are satisfactory to both the Seller and the Purchaser, which terms
shall include, without limitation, obtaining the release from such Mortgagees of
any covenants and guarantees of the Seller and any of its shareholders
applicable to such Mortgages;

(d) Assignment and Assumption Agreement – Reciprocal Easement Agreement. An
Assignment and Assumption Agreement (Re: Instrument No. HR433980 – Milton
Property) duly executed by the Seller and the Purchaser; and

(e) HST Election – Section 167 of the ETA. A joint election, in the prescribed
form, pursuant to Section 167 of the ETA.

All such documentation, except as otherwise provided herein, shall be in form
and substance acceptable to both the Seller and the Purchaser, each acting
reasonably and in good faith.

9. RISK OF LOSS

9.1 Expropriation. If, prior to the Closing, action is initiated to take all or
any portion of the Property, by expropriation, Purchaser may either at or prior
to Closing: (a) terminate this Agreement, in which event the Downpayment shall
be refunded, without deduction, to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided



--------------------------------------------------------------------------------

by Seller, and neither Seller nor Purchaser shall have any further right or
obligation hereunder, or (b) consummate the Closing, in which latter event all
of Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

9.2 Casualty.

(a) Seller assumes all risks and liability for damage to or injury occurring to
the Property by fire, storm, accident, or any other casualty or cause until the
Closing has been consummated. If any of the Stoney Creek Property, the Oakville
Property, the Burlington Property and/or the Milton Property suffers any damage
equal to or in excess of Two Hundred and Fifty Thousand Dollars ($250,000.00)
prior to the Closing from fire or other casualty, Purchaser may either at or
prior to Closing in respect of such Property: (a) terminate this Agreement in
respect of such Property, in which event, the Downpayment shall be credited
against the Purchase Price for the remaining Property to be purchased by the
Purchaser pursuant to this Agreement , or (b) consummate the Closing in respect
of such Property, in which latter event all of Seller’s right, title and
interest in and to the proceeds of any insurance covering such damage, and
including any and all rent loss insurance proceeds relating to the period from
and after Closing Date, shall be assigned to the Purchaser at the Closing and
Purchaser shall receive a credit against the Purchase Price at Closing in an
amount equal to the sum of: (x) Seller’s deductible under its insurance policy,
and (y) the amount of the uninsured or underinsured loss, provided that, for
greater certainty, in the event that each such Property suffers any damage equal
to or in excess of Two Hundred and Fifty Thousand Dollars ($250,000.00) prior to
the Closing from fire or other casualty, and the Purchaser elects to terminate
this Agreement in respect of all of the Property, the Downpayment shall be
refunded to the Purchaser forthwith, without deduction, and without the consent
or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, and neither Seller nor Purchaser
shall have any further right or obligation under this Agreement other those
obligations which expressly survive the Closing.

(b) If any of the Stoney Creek Property, the Oakville Property, the Burlington
Property and/or the Milton Property suffers any damage less Two Hundred and
Fifty Thousand Dollars ($250,000.00) in respect prior to the Closing from fire
or other casualty, Purchaser agrees that it will consummate the Closing and
accept an assignment of the proceeds of any insurance covering such damage,
including any and all rent loss insurance proceeds relating to the period from
an after the Closing Date (plus receive a credit against Purchase Price in an
amount equal to the sum of: (x) Seller’s deductible under its insurance policy,
and (y) the amount of the uninsured or underinsured loss) and there shall be no
other reduction in the Purchase Price.

10. DEFAULT

10.1 Default. In case of an alleged default by any party to this Agreement, the
Seller and Purchaser shall have all remedies available at law or in equity open
or available to each party.

10.2 Notice and Cure. In the event of a default by Seller or Purchaser under
this Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (a) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, and (b) in no event shall any such notice and cure period result in
an extension of the Closing Date.



--------------------------------------------------------------------------------

11. MISCELLANEOUS

11.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the first Business Day after
being deposited into the custody of a nationally recognized overnight delivery
service such as Federal Express Corporation, addressed to such party at the
address specified below, or (d) on the date delivered by facsimile or email to
the respective numbers/ email addresses specified below, provided any such
facsimile/email notice shall be sent by one of the other permitted methods of
providing notice on the next succeeding Business Day. For purposes of this
Section 11.1, the addresses of the parties for all notices are as follows
(unless changed by similar notice in writing given by the particular person
whose address is to be changed):

 

If to Seller:    Storage Spot Operation Inc.    120 Adelaide Street West   
Suite 803, P.O Box 27    Toronto, Ontario    M5H 1T1 with copies to:    Gardner
Roberts LLP    40 King Street West    Suite 3100, Scotia Plaza    Toronto
Ontario M5H 3Y2    Attn: Zev Zlotnik    Tel: (416) 865-6601    Fax: (416)   
E-Mail:zzlotnick@grllp.com If to Purchaser:    SSGT Acquisitions, LLC    111
Corporate Drive, Suite 120    Ladera Ranch, CA 92694    Attn: H. Michael
Schwartz    Tel: (949) 429-6600    Fax: (949) 429-6606    Email:
hms@strategiccapital.net with copies to:    SSGT Acquisitions, LLC    c/o
SmartStop Asset Management, LLC    8235 Douglas Ave, Suite 815    Dallas TX
75225    Attn: Wayne Johnson    Tel: (214) 217-9797    Email:
wjohnson@SmartAM.com    and:



--------------------------------------------------------------------------------

   Norton Rose Fulbright Canada LLP    Suite 1500 - 45 O’Connor Street   
Ottawa, Ontario K1P 1A4    Attn: Norman B. Lieff    Tel: (613) 780-8661    Fax:
(613) 230-5459    Email: nlieff@nortonrosefulbright.com

11.2 Real Estate Commissions. Neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party. Purchaser agrees to
indemnify and hold harmless Seller from and against any and all claims, losses,
damages, costs or expenses of any kind or character arising out of or resulting
from any agreement, arrangement or understanding alleged to have been made by
Purchaser or on Purchaser’s behalf with any broker or finder in connection with
this Agreement or the transaction contemplated hereby. Seller agrees to
indemnify and hold harmless Purchaser from and against any and all claims,
losses, damages, costs or expenses of any kind or character arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by Seller or on Seller’s behalf with any broker or finder in connection
with this Agreement or the transaction contemplated hereby. Notwithstanding
anything to the contrary contained herein, this Section 11.2 shall survive the
Closing or any earlier termination of this Agreement.

11.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

11.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

11.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

11.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United
States, Canada or Ontario, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.

11.7 Governing Law. This Agreement shall be governed by the laws of the Province
of Ontario. This Agreement is subject to the express condition that it will be
effective only if the parties have complied with the provisions of Section 50 of
the Planning Act (Ontario) as of Closing.

11.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective successors and
permitted assigns. Notwithstanding anything contained in this Agreement to the
contrary, Purchaser shall be entitled to assign this Agreement, or
alternatively, direct that title to all or part of the Property be transferred,
without Seller’s consent, to (i) an affiliate of Purchaser, (ii) an entity in
which Strategic Storage Operating Partnership II, L.P., a Delaware limited
partnership and/or Strategic Storage Trust II, Inc., a Maryland corporation, has
a direct or indirect ownership interest, (iii) a real estate investment trust of
which Purchaser or an affiliate of Purchaser is the external advisor, or (iv) a
Delaware statutory trust of which Purchaser or an affiliate of Purchaser is the
signatory trustee (any such party being herein called a “Permitted Assignee”);
provided, however, that, until the consummation of the Closing, no such
assignment shall release or relieve Purchaser of any liability hereunder.



--------------------------------------------------------------------------------

11.9 Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

11.10 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile, email and/or electronic signature pages shall be effective
for purposes of this Section 11.10.

11.11 Acceptance Date. For purposes of this Agreement, the “Acceptance Date”
shall mean the later of the dates that this Agreement has been executed by
Seller and Purchaser, as indicated on the signature page hereof.

11.12 Schedules. The following schedules are attached to this Agreement and
incorporated herein by this reference and made a part hereof for all purposes:

 

  (a) Schedule 1.1(a) – Lands (Nominees);

 

  (a) Schedule 1.1(c) - Rent Roll;

 

  (b) Schedule 1.1(d) - Tangible Personal Property;

 

  (c) Schedule 1.1(e) – Contracts;

 

  (d) Schedule 4.6 – Current Debt;

 

  (e) Schedule 4.8 – Mortgages;

 

  (f) Schedule 5.2(a) – Permitted Encumbrances; and

 

  (g) Schedule 11.15 – Representation Letter.

11.13 No Registration. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county or province.

11.14 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Acceptance Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use best
efforts to prevent disclosure of this transaction by any third party.
Notwithstanding the foregoing, (i) each party shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, solicitors, accountants, employees, agents and other service
professionals as may be reasonably necessary



--------------------------------------------------------------------------------

in furtherance of the transactions contemplated hereby, (ii) Purchaser shall be
entitled to make disclosures concerning this transaction and materials provided
hereunder to its potential debt and equity sources, and (iii) each party shall
be entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with any court order or
directive of any applicable governmental authority. The provisions of this
Section 11.14 shall survive Closing or any termination of this Agreement.

11.15 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

(a) From and after the Acceptance Date through and including seventy five
(75) days after the Closing Date, Seller shall provide to Purchaser (at
Purchaser’s expense) copies of, or shall provide Purchaser’s auditor
(CohnReznick LLP or any successor auditor selected by Purchaser) (the
“Auditors”) access to, the books and records with respect to the ownership,
management, maintenance and operation of the Property and shall furnish
Purchaser with such additional information concerning the same as Purchaser
shall reasonably request and which is in the possession or control of Seller, or
any of its affiliates, agents, or accountants, to enable Purchaser (or Strategic
Storage Trust II, Inc., a Maryland corporation and/or Strategic Storage Growth
Trust, Inc, a Maryland corporation or their respective affiliates), to file its
or their Form 8-K and any related filings (the “Filings”), if, as and when such
filing may be required by the Securities and Exchange Commission (“SEC”). Solely
in connection with the Filings, at Purchaser’s sole cost and expense, Seller
shall allow the Auditors to conduct an audit of the income statements of the
Property for the calendar year prior to Closing (or to the date of Closing) and
the two (2) prior years, and shall cooperate (at no cost to Seller) with the
Auditors in the conduct of such audit. In addition, Seller agrees to provide to
the Auditors a letter of representation substantially in the form attached
hereto as Schedule 11.15 (the “Representation Letter”), and, if requested by the
Auditors, historical financial statements for the Property, including income and
balance sheet data for the Property, whether required before or after Closing.
Without limiting the foregoing, (i) the Auditors may audit Seller’s operating
statements of the Property, at Purchaser’s expense, and Seller shall provide
such documentation as Purchaser or its auditor may reasonably request in order
to complete such audit, (ii) Seller shall furnish to the Auditors such financial
and other information as may be reasonably required by the Auditors to make the
Filings; provided, however, that the foregoing obligations of Seller shall be
limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Seller, or its agents and
accountants, at no cost to Seller, and in the format that Seller (or its
affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Purchaser acknowledge and agree that the Representation Letter
is not intended to expand, extend, supplement or increase the representations
and warranties made by Seller to Purchaser pursuant to the terms and provisions
of this Agreement or to expose Seller to any risk of liability to third parties.
The provisions of this Section 11.15 shall survive Closing.

(b) Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Purchaser
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Purchaser has agreed, at its expense, to have the Auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Purchaser’s
auditors.

(c) The Purchaser shall indemnify the Seller, the Nominees, and each of their
respective directors, officers, employees, contractors and shareholders
(individually, a “Seller’s Representative”), and save them harmless from and
against any and all loss, claims, actions, damages, liability and expense
whatsoever arising from or out of, directly or indirectly, the audit and matters
set out under this Section 11.15,



--------------------------------------------------------------------------------

save and except to the extent such loss, claim, action, damage, liability and/or
expense arises as a result of any act or omission of a Seller’s Representative,
or those for whom such Seller’s Representative is responsible at law. This
indemnification shall survive any termination of this Agreement

11.16 Covenants of Good Faith and Best Efforts. Unless expressly provided
otherwise, in writing, pursuant to this Agreement, each of the Seller and the
Purchaser covenants and agrees to conduct itself reasonably and with the utmost
good faith with respect to all matters related to this Agreement and it shall
furthermore use its commercially reasonable efforts in fulfilling any of its
respective covenants, agreements or obligations pursuant to this Agreement.

11.17 Nominee - Joint and Several. Each of the Nominees and Seller hereby
confirms, acknowledges and agrees that, unless expressly provided otherwise to
the contrary in this Agreement, all covenants, representations and/or warranties
by the Seller pursuant to this Agreement shall be deemed to be covenants,
representations and/or warranties by each of the Nominees and the Seller, on a
joint and several basis.

11.18 Letter of Intent. The Seller and Purchaser have entered into a letter of
intent dated August 3, 2015 in respect of the purchase and sale of the Property
(the “Letter of Intent”), which Letter of Intent shall be incorporated into, and
form an integral part of, this Agreement. Each of the Seller and Purchaser
confirms, acknowledges and agrees that in the event of any inconsistency between
the provisions of this Agreement and the provisions of the Letter of Intent, the
provisions of this Agreement shall prevail.

11.19 Currency. All references in this Agreement to dollars, or to $ are
expressed in Canadian currency unless otherwise specifically indicated.

11.20 Business Day. For greater certainty and for purposes of this Agreement,
“Business Day” shall exclude Saturday, Sunday or any other day on which banks
are required or authorized to close in Toronto, Ontario.

[Signatures begin on following page]



--------------------------------------------------------------------------------

Executed to be effective as of the Acceptance Date.

 

SELLER: Storage Spot Operations Inc. By:  

/s/ Sheldon Goodman

Name: Sheldon Goodman, President Date: November 12, 2015 NOMINEES: Storage Spot
Holdings (SC) Corp. By:  

/s/ Sheldon Goodman

Name: Sheldon Goodman, President I have the authority to bind the corporation
Date: November 12, 2015 Storage Spot Holdings (Appleby Line) Corp. By:  

/s/ Sheldon Goodman

Name: Sheldon Goodman, President I have the authority to bind the corporation
Date: November 12, 2015 Storage Spot Holdings (Oakville) Corp. By:  

/s/ Sheldon Goodman

Name: Sheldon Goodman, President I have the authority to bind the corporation
Date: November 12, 2015

Signature Page – Storage Sport APA - Seller



--------------------------------------------------------------------------------

2137759 Ontario Inc. By:  

/s/ Sheldon Goodman

Name: Sheldon Goodman, President I have the authority to bind the corporation
Date: November 12, 2015 SELLER’S SOLICITORS By:  

/s/ Zev Zlotnick

Name: Zev Zlotnick, Partner I have the authority to bind the partnership Date:
November 12, 2015

Signature Page – Storage Sport APA - Seller



--------------------------------------------------------------------------------

PURCHASER: SSGT Acquisitions, LLC By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz, President I have the authority to bind the corporation
Date: November 13, 2015

Signature Page – Storage Sport APA - Purchaser